10/06/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 20-0005


                                      PR 20-0005

                                                                            OCT 0 6 2020
                                                                          Bowen Greenwood
                                                                        Clerk of Supreme Court
IN RE THE MOTION OF ANNETTE                                                State of Montana

TSINNAJINNIE BROWN FOR ADMISSION TO                                 ORDER
THE BAR OF THE STATE OF MONTANA




      Annette Tsinnajinnie Brown has filed a motion for admission to the Bar ofthe State
of Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The
Bar Admissions Administrator ofthe State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Brown has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Annette Tsinnajinnie Brown may be sworn in to the practice of law in the
State of Montana. Arrangements for swearing in may be made by contacting the office of
the Clerk of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this tb, -day of October, 2020.
.401-PP0.4.!

     LA/1
          4

        4r.4:
          1   Z
              0




        Justices




 2